Citation Nr: 1103869	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on an October 2008 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  

In November 2010, the Veteran, his spouse, and his sister 
testified before the undersigned Acting Veterans Law Judge (VLJ) 
at a videoconference hearing.  A transcript of that hearing is of 
record and associated with the claims folder.  

The Veteran's psychiatric claim on appeal was initially 
characterized as a claim of service connection for PTSD.  
However, while on appeal, the Court addressed a case involving 
the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  A review of the claims file shows that the Veteran has 
been variously diagnosed as having PTSD, major depression, panic 
disorder, and anxiety disorder.  The Board therefore finds that 
the Veteran's claim should not be limited solely to PTSD.  
Instead, the claim is properly characterized broadly as a claim 
of service connection for an acquired psychiatric disorder, to 
include PTSD.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.





REMAND

The Veteran has reported experiencing several stressful 
experiences while in service which he believes have caused him to 
develop PTSD.  

During service the Veteran was assigned to several submarines.  
At his hearing before the Board, the Veteran recalled that while 
he was assigned to the U.S.S. Sam Houston there was an incident 
in Korea, in which two army officers were killed by North Koreans 
when they cut down (trimmed) two trees on the DMZ.  The Veteran 
claimed that his ship, U.S.S. Sam Houston, was sent to that area 
for a show of power to the North Koreans.  He also related that 
this was known as Operation Paul Bunyan.  Research has confirmed 
that the initial incident occurred on August 18, 1976 and 
operation Paul Bunyan occurred on August 21, 1976.  However, it 
is unclear whether the Veteran's submarine was there at the time

The Veteran also reported that he had attempted suicide while 
home on leave from the U.S.S. Polk in 1974.  Unfortunately, he 
testified that the hospital he was treated at following his 
attempted suicide no longer exists and he was thus unable to 
obtain the medical records from his alleged hospitalization.  

Additionally, the Veteran has related that he had a shipmate who 
hung himself while in service.  After this fellow shipmate 
committed suicide, he stated that his body was placed in a 
cooler.  He did not give the shipmate's name or the time period 
when this suicide occurred.  It is noted that this information 
has been requested from the Veteran on several occasions, but he 
has routinely failed to provide sufficient detail for research to 
be done to corroborate the occurrence of such an incident. 

During the hearing, it was reported that the Veteran had 
attempted suicide once again in October 2010 and was hospitalized 
at the VA Hospital in Gainesville, Florida.  These records should 
be obtained prior to final adjudication of the claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
claims folder, are in the constructive possession of the Board 
and must be considered).  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  However, the 
Veteran has not received notice of these new, potentially 
applicable, regulations. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with notice of what type of evidence he 
needed to submit to support a claim for 
service connection for PTSD, in 
particular, as to recent liberalizing 
regulations now set forth in 38 C.F.R § 
3.304(f)(3).  The RO should also provide 
notice of the requirements to establish 
service connection for an acquired 
psychiatric disorder, other than PTSD.  
The Veteran should also be asked once 
again to provide information regarding the 
alleged suicide on the U.S.S. Polk.

2.  Obtain the ship logs for the U.S.S. 
Sam Houston from August 1976, and 
ascertain whether the U.S.S. Sam Houston 
was in the waters near Korea during that 
month.

3.  Obtain any outstanding VA treatment 
records to include any VA inpatient 
treatment records from October 2010 from 
the Gainesville, Florida VA Medical 
Center.  

4.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination.  
Any corroborated stressor should be 
identified for the examiner.  The 
Veteran's claims folder should be made 
available to the examiner (a VA 
psychologist or psychiatrist) and a 
complete rationale should be provided for 
any opinion expressed.  The examiner 
should diagnose any current psychiatric 
disability, and should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any diagnosed psychiatric disability had 
its onset in-service or within one year of 
service discharge or is otherwise causally 
related to the Veteran's service.  In 
doing so, the examiner should address the 
Veteran's allegation that he attempted 
suicide while in service, as well as the 
fact that the Veteran's separation 
physical found him to be psychiatrically 
normal.

The examiner should also specifically 
determine whether the Veteran meets the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
for a diagnosis of PTSD.  If so, the 
examiner should indicate whether the 
diagnosis is based on any corroborated 
stressor.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


